DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The appeal brief submitted on 29 January 2021 has been entered.  
The instant Office action is made non-final, and is submitted in lieu of an examiner’s answer to the appeal brief, for the purposes of entering into the record a number of publications in support of the rejection of claims 78-96 under 35 U.S.C. 112(a) regarding the written description requirement.  Making the instant Office action non-final provides Applicant with an opportunity to respond to the new evidence submitted in support of the rejection of record.

Withdrawn Objections And/Or Rejections
	The rejection of claims 78-92 under 35 U.S.C. 103(a) as being unpatentable over WO 2006/119107 A2 in view of Stoch et al. and Shoda et al. as set forth at pp. 19-23 of the previous Office action (mailed 06 April 2020) is withdrawn upon further consideration of Applicant’s arguments and evidence discussed in the Appeal Brief received 29 January 2021. 
The rejection of claim 93 under 35 U.S.C. 103(a) as being unpatentable over WO 2006/119107 A2 in view of Stoch et al. and Shoda et al. and further in view of Nesta as set forth at pp. 23-25 of the previous Office action (mailed 06 April 2020) is withdrawn upon further consideration of Applicant’s arguments and evidence discussed in the Appeal Brief received 29 January 2021. 
Claim Objections
Claim 78 is objected to because of the following informalities:  Claim 78 recites “sclerostin” twice.  In the first instance, the word is not capitalized, wherein in the second instance it is capitalized.  This begs the question as to whether the capitalization of the second recitation implies a structural or functional difference between it and the first recitation.  It is suggested that the second recitation of sclerostin be amended so that it is not capitalized so as to be consistent with all other recitations of sclerostin in all of the claims.  Appropriate correction is required.
This objection appears at pp. 2-3 of the previous Office action (mailed 06 April 2020).
Applicant indicates (p. 51, Appeal Brief received 29 January 2021) that the objections are not addressed because such issues are not appealable to The Patent Trial and Appeal Board.  Accordingly, the objection is maintained until such time as the issue is resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained for the reasons set forth at pp. 3-9 of the previous Office action (mailed 06 April 2020).  However, publications have been identified that support the instant rejection, and thus the rejection is set forth in full below, modified to include reference to said publications.
Claims 78-96 are directed to methods of administering agents for therapeutic effect on bone. Claim 78 recites administration of a “humanized sclerostin-recognizing antibody” that “interferes with Sclerostin’s ability to bind LRP.” The functional limitations are broad, wherein the recited sclerostin can be from any source and/or of any structure and the recited LRP can be from any source and/or of any structure as well as any LRP (e.g., LRP5, LRP6) from the LRP family of proteins. Importantly, there are no meaningful structural limitations for the recited antibody other than it belongs to a class of antibodies, i.e., “humanized antibodies” which means that some of the antibodies’ sequences (outside of the activity-critical CDR regions) are derived from human antibody sequences. However, no specific structures/sequences are recited, including sequences for the CDR regions. Also, no reference is made to a deposited hybridoma expressing an anti-sclerostin antibody. Dependent claims 79, 94, 95, and 96 recite further functional limitations regarding the antibody’s ability to block sclerostin and 
The specification provides general descriptions of how to make humanized antibodies that bind a sclerostin protein and how to test the antibodies for the ability to bind a sclerostin protein, interfere with the binding of a sclerostin protein to a LRP protein, and having activity on bone.  Reference is made to antibodies that block sclerostin (also known as Sost), made by other inventors and assignees, that may be useful in the claimed methods (e.g., paragraph [0045]).  However, not a single species of antibody is described in this application or its priority documents with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.
MPEP § 2163 states that the written description requirement for a claimed genus that embraces widely variant species in an unpredictable art such as this one cannot be 
Regarding a reasonable structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences of any antibody are required to form the part of the antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 

Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also 
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind sclerostin proteins and how to test them for desired binding and therapeutic activities, i.e., the ability to bind sclerostin, the ability to interfere with the binding of sclerostin to LRP, the ability to block sclerostin, and the ability to affect bone mineral deposition and bone formation upon administration to a human subject, not a single species of the encompassed genus is described in the specification with regard to its precise structure. Rather, the specification provides a structural and functional description of the target/antigen and provides methods of screening for antibodies thereof. The specification also asserts that there are suitable prior art antibodies made by other inventors/assignees, e.g., at paragraph [0045], but the specification does not refer to publications disclosing the same or refer to deposited biological material. The antibodies mentioned at [0045] include unspecified antibodies made by Amgen, three antibodies made by Stower, and one antibody made by Abcam.  Such is not representative of the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies recited in the claims. 
Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to promote bone growth, bone mineral deposition, and bone formation.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
Applicant’s arguments (pp. 21-50, Appeal Brief received 29 January 2021) have been fully considered but are not found to be persuasive for the following reasons.
In their first line of argument (point 4, starting at p. 21 of the Brief) Applicant argues that the specification provides a representative number of species sufficient to allow the skilled artisan to reasonably conclude that Applicant was in possession of the claimed invention at the time of filing.  Applicant quotes from the previous Office action and the MPEP, with which the examiner takes no issue.  Applicant points to the detailed description of the invention at [0044]-[0045] as describing a representative number of blocking Sost (i.e., sclerostin) -recognizing antibodies that were known in the art at the 
This has been fully considered but is not found to be persuasive.  The genus of anti-sclerostin antibodies recited in the claims are required to be humanized, “recognize” or bind any sclerostin, and interfere with any sclerostin’s ability to bind any LRP.  It is important to keep in mind that these limitations are all broad functional limitations; the claims do not recite any structural limitations for the recited antibodies. Thus, the recited genus is very broad, both in terms of function (limited) and structure (nonexistent). In contrast, the antibodies discussed in the Amgen document amount to six unique antibodies. Specifically, since the set of six CDR sequences is identical for the following groups of antibodies: (1) Ab-A and Ab-1, (2) Ab-4 and Ab-5, and (3) Ab-19, 
in vivo. Applicant urges that the skilled artisan would have recognized that the two antibodies were independently derived relative to each other and the Amgen antibodies and would have expected their structures to be highly distinct from one another.  In a footnote, Applicant notes that antibody sequencing technologies were available at the time of filing, and that it was common practice among researchers to share reagents such as antibodies, thus making said antibodies available to one skilled in the art.
This has been fully considered but is not found to be persuasive. The Ellies publication describes making two monoclonal antibodies that bind mouse sclerostin/Sost at p. 1740. These antibodies, 4G10 and 4A6, were shown to block sclerostin/Sost activity on Wnt in vivo and that such involves LRP5, but were not directly shown to interfere with the binding of sclerostin/Sost to a LRP. See Figure 6A.  Importantly, the structures of the antibodies were not described and, contrary to Applicant’s assertion in the footnote, there is no evidence that the antibodies are “available” to the public. For example, there is no information regarding public sale of the antibodies, nor a statement in the article or the journal that such antibodies would be made available upon request. The antibodies are also not humanized as required by the claims, and thus are not technically species of the claimed genus. Specifically, 
Applicant argues that the skilled artisan would recognize that applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed as per MPEP 2163.  Applicant relies on Ellies et al. (Nov. 2006, J. Bone Miner. Res. 21(11):1738-49; Exhibit F) and Li et al. (2005, J. Biol. Chem. 280(20):19883-7; of record in the IDS received 23 April 2018) as establishing that it was known that sclerostin played an important role in Wnt signaling, in which sclerostin and LRP were known to interact, particularly as it relates to regulating bone formation.  Applicant urges that the specification as filed provides a representative number of species of humanized sclerostin-recognizing antibodies having the common attributes/features of interfering with sclerostin activity in signaling pathways resulting in increased bone mineral deposition or increased bone formation indicating the disclosed representative number of species possess the common attribute of interfering with sclerostin’s ability to bind LRP.  Applicant again references Amgen’s Ab-A, Ab-B, Ab-C, Ab-D, Ab-4, and Ab-19 as demonstrating increased bone mineral deposition; Ab-A and Ab-B as binding loop 2 of sclerostin; and Ab-4 and Ab-19 as cross-competing with Ab-A to bind sclerostin.  Applicant particularly points to distinct antibodies by Amgen that bind to sclerostin regions other than loop 2 as functionally equivalent to those that bind loop 2, and concludes that they also interfere with 
This has been fully considered but is not found to be persuasive.  The claims require that the antibodies are humanized, “recognize” or bind any sclerostin, and interfere with any sclerostin’s ability to bind any LRP.  Of Amgen’s antibodies Ab-A, Ab-B, Ab-C, Ab-D, Ab-4, Ab-19, Ab-1, Ab-5, Ab-20, and Ab-23, only the last four are humanized.  All of them bind sclerostin and have activity on bone, but none are shown to interfere with sclerostin’s ability to bind to a LRP.  Also, the set of six CDR sequences is identical for the following groups of antibodies: (1) Ab-A and Ab-1, (2) Ab-4 and Ab-5, and (3) Ab-19, Ab-20, and Ab-23, and thus the data presented in the Amgen document pertain to 6 antibody types having unique CDR sets.  Of all of Amgen’s antibodies, only four are humanized, and two of those have the same CDR sequences.  Accordingly, there are only three species of antibodies described by Amgen that have the features of the claimed genus regarding being humanized, recognizing or binding sclerostin, blocking sclerostin, and increasing bone mineral deposition and bone formation.  
The two Stowers Institute antibodies were not described in terms of structure or otherwise made publicly available, and are not members of the recited genus in that they are not humanized, and thus cannot support written description of the claimed genus, as per the evidence of record.  The ultimate question is, of course, whether or not the prior art antibodies are adequately described and representative of the recited genus.  Given the enormous, structurally undefined genus recited in the claims and the few examples of prior art antibodies, the instant claims are deemed to be inadequately described.  The court decisions dealing with the issue of written description of antibodies do not have this exact fact pattern.  Accordingly, the issue is one that should be reserved for The Patent Trial and Appeal Board or the Federal Circuit to decide, and the rejection is maintained.
Applicant concludes that the specification as filed in view of what was known in the art at the time of the filing date provides a satisfactory disclosure of a representative number of species via the disclosure of at least 8 distinct antibodies (the 6 from Amgen and the 2 from Stowers Institute) in addition to numerous structurally distinct derivatives of many of the 8. Applicant urges that the skilled artisan would appreciate that Applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed and the disclosure adequately reflects he structural diversity of the claimed genus through the disclosure of sufficient species that are representative of the full variety or scope of the genus.
explicitly described or demonstrated to have all of the attributes required by the claims, i.e., being humanized, able to recognize or block sclerostin, able to interfere with the ability of any sclerostin to bind any LRP, and able to increase bone mineral deposition and/or bone formation. For all of these reasons, the claims are rejected for lack of adequate written description.
	Applicant’s next line of argument (point 5 at p. 28 of the Brief) is that the rejection is erroneous in that different examination standards were applied to different claimed subject matter.  Specifically, Applicant states that the term “antiresorptive drug” was never rejected as lacking written description.  Applicant points to [0044] as describing 6 different antiresorptive drugs: a bisphosphonate (i.e., fosamax, Actonel), a PTH analog 
This has been fully considered but is not found to be persuasive.  It is true that the claims recite administration of a broad genus of antiresorptive drugs, and that paragraph [0044] refers to 6 independent and distinct antiresorptive drugs.  However, there are key differences between the list of 6 antiresorptive drugs provided in [0044] and the 8 antibodies discussed in the previous section.  First, the list of antiresorptive drugs includes those that have been commercially available for decades.  For example, Evista was approved by the Food and Drug Administration for the treatment of osteoporosis in 1997 and was first sold in the USA in 1998:
(“First Launch of Lilly’s Evista in the USA,” www.thepharmaletter.com/article/first-launch-of-lilly-s-evista-in-usa; accessed 09 April 2021).  
Forteo was approved by the Food and Drug Administration for the treatment of osteoporosis in 2002:

Actonel was approved by the Food and Drug Administration for the treatment of osteoporosis in 2002: (www.accessdata.fda.gov/drugsatfda_docs/nda/98/20835_Actonel.cfm)
Such is not the case for the antibodies referenced at [0045] of the specification.  None of these antibodies were available for sale.  None of them were clearly indicated to be available upon request.  Not all of them were fully described in the prior art in terms of the critical parts of their structures (i.e., the CDR regions) such that they could be independently made.
Second, the list of antiresorptive drugs provided at [0044] are far more diverse, belonging to entirely separate structural classes of drugs and functioning through entirely different biochemical pathways.  Accordingly, the 6 drugs referenced at [0044] are more clearly representative of the genus.  For example, Forteo and Miacalc are peptides derived from entirely different proteins with no structural similarity and diverse functional profiles that act through different cell surface receptors (see http://pi.lilly.com/ca/forteo-ca-pm.pdf; accessed 09 April 2021 and https://www.medsafe.govt.nz/profs/Datasheet/m/miacalcicinj.pdf; accessed 09 April 2021).  Evista and Actonel are small organic molecules of unrelated structures that act through entirely different biochemical pathways (see https://www.rxlist.com/evista-drug.htm#indications; accessed 09 April 2021 and https://pubchem.ncbi.nlm.nih.gov/compound/Risedronic-acid; accessed 09 April 2021).  

	Accordingly, there was no error in reaching a different conclusion regarding adequate written description under 35 U.S.C. 112 regarding the two genera recited in the claims, since the facts associated with the two genera were so different.  In other words, the two genera were treated the same under 35 U.S.C. 112, but the facts supported different conclusions regarding the two genera.
	Applicant’s next line of argument (point 6, starting at p. 30 of the Brief) is that the rejection makes legally and/or scientifically unsupported assertions.  First, applicant argues that CDR sequencing establishes that the representative antibodies are independent distinct clones providing evidence of separate representative species.  Applicant quotes from the previous Office action wherein it was stated that the antibodies had some structural similarity in the CDR regions.  Applicant quotes from MPEP §2163 and urges that the rejection fails to reference a statute, regulation, case, or authority establishing that a representative number of species requires all of the species to be completely unrelated structurally.  Applicant points to AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc. (full citation in Brief) as having a fact pattern wherein there was 90 or 95% sequence identity among portions of AbbVie’s antibodies that were generated from one antibody called Joe-9.  Applicant contrasts this scenario with the Stelara antibodies having only 50% sequence similarity with the AbbVie Joe-9 antibodies, as noted by the Federal Circuit.  Applicant stresses that the USPTO document “Antibody Decisions and Their Compliance with the Written Description 
This has been fully considered but is not found to be persuasive.  Whether or not two antibodies are structurally related (i.e., share sequence identity) is a question of fact.  Whether or not that degree of sequence identity leads to a conclusion that the antibodies are distinct and are representative of the claimed genus is a question of law.  The rejection correctly sets forth the facts regarding where the Amgen antibodies share 
Next Applicant argues that representative species were known in the art at the time of filing (pp. 36-39 of the Brief).  Applicant quotes from the Office actions of record, and argues that the rejection incorrectly states that there is a requirement for a specification to cite and incorporate by reference a prior art publication to support written description.  Applicant points to MPEP § 2163 as holding that the specification need not explicitly describe that which was conventional or well known in the art.  Applicant quotes from [0045] of the specification, referencing unspecified Amgen antibodies and named antibodies made by Stowers Institute and Abcam.  Applicant urges that the rejection fails to point to any statute, regulation, case, or authority in 
This has been fully considered but is to found to be persuasive.  Regarding the instant specification’s failure to cite publications in [0045], it is noted that this is just another fact pertinent to the instant situation.  MPEP § 608.01(p) discusses how a specification may describe essential material by incorporating the information by reference.  The rejection merely points out that this avenue was not pursued in the instant case.  Regarding what was conventional and well known in the art, the instant application claims priority to 60/882,642, which was filed 29 December 2006.  Accordingly, only information that was available to the skilled artisan prior to this date can be considered to have been “known in the art.”  Regarding the documents found in the search shown in Exhibit G, the results of which appear to be listed in Exhibit H, 
Next, Applicant presents remarks regarding cited case law (pp. 39-42 of the Brief).  Applicant quotes from the Office actions citing Amgen v. Sanofi (full citation in remarks).  Applicant urges that the instant fact pattern is not reliant on and does not fit the pattern of newly characterized antigen that is at issue in the case law.  Applicant further urges that the claimed invention is not directed to a novel antibody as in the case law.  Applicant characterizes the instant invention as being directed to a methods of combining administration of known antiresorptive drugs with that of known anti-sclerostin antibodies.  Applicant urges that the instant application does not rely solely on a description of the sclerostin antigen for written description of the antibodies.  Applicant urges that the application provides a representative number of species of antibodies by referring to prior art antibodies.  Applicant points to AbbVie v. Janssen (full citation in remarks) as being more pertinent to the issue of representative number of species.  Applicant urges that the instant fact pattern is different from that of AbbVie in that only one species of antibody was effectively disclosed by AbbVie and such was not considered representative of the genus.  However, Applicant stresses that the instant fact pattern provides a representative number of species (8 distinct anti-sclerostin clones and 6 distinct antiresorptive drugs), thus allowing the skilled artisan to reasonably conclude that Applicant was in possession of the claimed invention.
This has been fully considered but is not found to be persuasive.  Both the Amgen v. Sanofi and AbbVie cases deal with adequate written description of antibodies 
Next, Applicant argues (pp. 42-44 of the Brief) that identifying characteristics are not relevant when analyzing a representative number of species.  Applicant quotes from the Office actions and MPEP §2163 and argues that written description can be satisfied through disclosure of relevant, identifying characteristics or a representative number of species.  Applicant urges that a representative number of species has been provided.
This has been fully considered but is not found to be persuasive. Whether or not the described species are representative of the claimed genus is relevant ad was the central issue in the AbbVie case, wherein it was found that even though several species were disclosed by AbbVie, they were so closely related structurally that they were not found to be representative of the claimed, structurally undefined genus.
in vivo and that such involves LRP.  Applicant further reviews the disclosure of Ellies, pointing to their conclusion that their data suggest that functional interactions between Sost or Wise and LRPs have the potential to regulate bone deposition by modulating Wnt signaling.  Applicant points to the Office action’s reference to Figure 6A of Ellies, and quotes from Ellies regarding Figures 5-6A, 
This has been fully considered but is not found to be persuasive.  First, it is noted that the rejection is not requiring that the Amgen publications contain an explicit statement or evidence that their antibodies interfere with the binding of sclerostin to LRP.  The rejection merely brings forth that the Amgen publications do not mention LRP, and that such is just another fact to be considered.  The rejections of record already admit that it is likely than the effects of Amgen’s antibodies on bone may be due to an inherent ability of the antibodies to block sclerostin’s binding to LRP proteins.  The antibodies are simply not explicitly described as having that activity.
For all of the reasons discussed above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

1) US 8,178,099 B2:
Claims 78-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,179,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons of record.
Applicant disagrees (p. 50, Brief received 29 January 2021), but indicates that the filing of a terminal disclaimer will be considered when the claims are otherwise found allowable.
Accordingly, the rejection is maintained and held in abeyance.

2) US 8,877,196 B2:
Claims 78-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,877,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons of record.
Applicant disagrees (pp. 50-51, Brief received 29 January 2021), but indicates that the filing of a terminal disclaimer will be considered when the claims are otherwise found allowable.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 April 2021